IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40970
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GUSTAVO GONZALEZ-GUERRERO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-334-1
                      --------------------
                          June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gustavo Gonzalez-Guerrero (“Gonzalez”) appeals his

conviction for illegal reentry after deportation, pursuant to

8 U.S.C. § 1326.   He contends that the district court erred in

denying his motion to suppress the evidence of his prior

deportation, in which he argued that his prior deportation

proceedings violated his right to due process.   He also contends

that his sentence should be vacated because the Government did

not allege his prior felony conviction in the indictment.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40970
                                -2-

     Gonzalez concedes that the issues raised in this appeal are

foreclosed by this court’s decision in United States v. Benitez-

Villafuerte, 186 F.3d 651, 657-58 (5th Cir. 1999), cert denied,

528 U.S. 1097 (2000), and the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), and

that he raises the issues solely to preserve them for review by

the Supreme Court.   This court affirms the judgment of the

district court.

     AFFIRMED.